Beady, J.:
The plaintiff failed in bis action against the company, and the judgment establishes, until reversed, that he has no claim against it arising out of the transactions litigated. The judgment is therefore conclusive against him. Assuming the liability of the defendant as a trustee, he is responsible only for the debts of the company. The plaintiff sues to recover from the defendant his claim against the company, and the answer is: “You have none; the tribunal to which you appealed 1ms so declared.” If the opposite of this proposition be adopted, then the plaintiff has two chances of success on different actions, for the same claims, and in which the results might be conflicting.
It may well be, as shown by Justice Daniels, that the plaintiff was not bound to commence his action against the company before prosecuting his claim against the defendant; but having done so, he cannot iguore the proceeding. The remedy he sought has been denied by a court having jurisdiction to pass upon the claim presented, and the judgment pronounced is conclusive against him as long as it remained.
The judgment should be affirmed.